UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2156


RONALD MU’MIN OWENS-BEY,

                  Plaintiff - Appellant,

             v.

CARLA   FOSTER    RHODES,   individually   and    as  Program
Administrator-DHR-BCDSS; MARSHA GARRISON, individually and
as   Unit   Administrator-DHR-BCDSS;   JERRI   TOMSIK  SOBUS,
Individually   and   as   Personnel  Administrator-DHR-BCDSS;
SHAWNA CUNNINGHAM, Individually and as a Family Services
Supervisor-DHR-BCDSS; SAMUEL CHAMBERS, JR., Individually and
as Director-DHR-BCDSS; GINGER SCOTT, Individually and as
Acting     Appointing Authority-DHR-BCDSS; CHRISTOPHER J.
MCCABE, Individually and as Secretary-Maryland Department of
Human Resources; CHERYL SIMPSON PARKER, Individually and as
Assistant City Solicitor, Baltimore City-DSS; STEPHANIE A.
LEWIS, Individually and as Assistant Attorney General-DHR-
BCDSS; CATHERINE M. SHULTZ, Individually and as Principal
Counsel, Department of Human Resources; STATE OF MARYLAND,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-
cv-02871-AMD)


Submitted:    September 29, 2009            Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ronald Mu’Min Owens-Bey, Appellant Pro Se.           Julia Doyle
Bernhardt, Assistant Attorney General, David Edward Beller,
Cathy Ann Dryden, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; Todd Russell Chason, Litigation Counsel,
Charles   Robert    Bacharach,   GORDON,    FEINBLATT,   ROTHMAN,
HOFFBERGER & HOLLANDER, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Ronald Mu’Min Owens-Bey appeals the district court’s

orders   granting   summary      judgment       in    favor     of    Defendants     and

denying reconsideration in his employment discrimination action.

We    have   reviewed    the    record    and       find   no    reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.       Owens-Bey   v.     Rhodes,       No.    1:06-cv-02871-AMD        (D.    Md.

Sept. 11, 2008; Sept. 26, 2008).               We deny the motion to expedite

and   dispense   with    oral    argument      because     the       facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          3